DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 47-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant has amended independent claim 1 to now recite “wherein the de-beaned coffee fruit is treated with a preservative selected form the group consisting of a sorbate, a benzoate, a sulphite, a phenol, a formate, a nitrate, an acetate, a lactate, and a propionate”, which is recitation from 
  	Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Response to Declaration Under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed on December 13, 2021 is insufficient to overcome the rejection of the instant claims based on 35 USC 102 as being anticipated by Hirschberg (US. Pat. App. Pub. 2016/0165934), and 35 USC 103 over Hirschberg in view of Belliveau (US. Pat. App. Pub 2016/0015059) and also Sengupta et al (US. Pat. App. Pub. 2010/0303969) in view of Bresciani et al (“Phenolic composition, caffeine content and antioxidant capacity of coffee silverskin”) as set forth in the last Office action because:
It refers only to the product described in the above-referenced instant application and not to the individual claims of the application, or the rejection of said claims over the prior art of record.  Thus, there is no 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed on December 13, 2021 have been fully considered but they are not persuasive. However, after a thorough review of the instant claims, along with the applied art, a more detailed rejection is being made over said art, i.e., Hirschberg in view of Belliveau - particularly as regards the interpretation of the term “non-ingestible processed coffee fruit material” - and Sengupta et al in view of Bresciani et al (“Phenolic composition, caffeine content and antioxidant capacity of coffee silverskin”). Any arguments/issues, raised in Applicant’s “Remarks”, filed on December 13, 2021, regarding the use of these references to reject the claims are believed to be inherently addressed in the revised rejections which are as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-13, 17-18, 20-21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschberg (US. Pat. App. Pub. 2016/0165934) in view of Belliveau (US. Pat. App. Pub 2016/0015059).
Regarding independent claim 1, and dependent claims 3, 5, 8-10, Hirschberg discloses a dried coffee fruit product (corresponding to the claimed “[a] tobacco-free composition”). 
The product is derived from separating the coffee bean from the remainder of the coffee fruit material (“waste material”), said “waste material” being the typically-discarded coffee pulp, mucilage and/or hull, which is further processed (see paras. [0002],[0004])(corresponding to the claimed “a…processed coffee fruit material; wherein the processed coffee fruit material is a de-beaned coffee fruit”; the “wherein the de-beaned coffee fruit comprises skin, pulp, or mucilage” recitation of claim 3). 

While there is no explicit discussion about dissolvability of the finished coffee product, there is no indication that said product would “dissolve in the user’s mouth in less than 10 minutes”. In fact, Hirschberg indicates that, if desired and depending on the intended use, water-soluble agents can be admixed with the coffee fruit product (see para. [0013]). This indicates, if not strongly suggests, that the product, without said agents, does not dissolve in water (which is what it would be exposed to inside a user’s mouth)(see para. [0013]). Hence, it follows that the dried coffee fruit non-soluble characteristics which would not dissolve in the user’s mouth in less than 10 minutes, thus meeting this limitation of independent claim 1.   
Hirschberg discloses that if desired, any number of standard methods for preserving the coffee bean “waste material” can be used (see para. [0003]). While use of the specifically-claimed “preservatives” are not mentioned, Belliveau discloses a dried de-beaned coffee fruit product that can be used in food products and which may be benefitted by stabilizing agents (read: preservatives), said agents including starch acetate (see para. [0047]). Hence, it would have been obvious to one having ordinary skill in the art to have treated the Hirschberg coffee material with this particular stabilizing agent in order to help preserve the structure of the same in the final coffee fruit product of Hirschberg (corresponding to the claimed “the de-beaned coffee fruit is treated with a preservative selected from the group consisting of…an acetate”).
Lastly, it is noted that Applicant has recited that the claimed “processed coffee fruit material” is non-ingestible.  However, this adjective does not add any patentable distinction to the “processed coffee fruit material” recitation because it merely states an intention of how the material is to be used and does not impart/provide any physical or 
Regarding claim 4, Hirschberg teaches that the coffee fruit “waste material” can be further dried (see para. [0003])(corresponding to the claimed “wherein the de-beaned coffee fruit is at least partially dried”).
Regarding claims 17, 20 and 21, Hirschberg discloses that its coffee fruit material can have flavorants added thereto, such as instant coffee, sugar and sugar alcohols (such as erythritol)(see paras. [0007], [0023],[0025])(corresponding to the claimed “wherein the composition further comprises a flavoring agent” recitation of claim 17; the “wherein the composition further comprises a sweetener” recitation of claim 20 and the “wherein the sweetener comprises…erythritol” recitation of claim 21).

Regarding claim 44, Hirschberg states that, in some embodiments, its finished product can be ground and used in tea bags (read: packaged)(see para. [0009])(corresponding to the claimed “[a] packaged coffee fruit product comprising the composition of claim 1”).
Claims 1, 3-5, 8-13, 17-18, 20-21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US. Pat. App. Pub. 2010/0303969) in view of Bresciani et al (“Phenolic composition, caffeine content and antioxidant capacity of coffee silverskin”), further in view of Strickland et al (US. Pat. No. 8,627,828).
Regarding independent claim 1, and dependent claims 3-5, 8-13, Sengupta et al discloses non-tobacco, slowly-dissolvable and chewable films which can be impregnated with encapsulated coffee botanicals and flavors and used as products which are placed in the mouth of a user (see abstract and paras. [0009],[0075]-[0076]) (corresponding to the claimed “[a] tobacco-free composition”; the “wherein the composition is configured for placement in a buccal cavity, on a palate, or in a lingual space” recitation of 
While the in-mouth time constant of the Sengupta et al dissolvable film may be changed by selection of particular materials in the coatings of the films, said film may be stable for a limited time, e.g. from about 10 to about 20 minutes (see paras. [0076],[0081]) (corresponding to the claimed “wherein the composition does not dissolve in the user’s mouth in less than 10 minutes; and the “wherein the film is a slow disintegrating film” recitation of claim 12).   
Further, while Sengupta et al discloses that the non-tobacco botanicals in its dissolvable films, may include plant material such as coffee, it fails to indicate which part of the coffee plant can be utilized and, as such doesn’t specify whether said coffee is the de-beaned coffee fruit, that has been at least partially dried and shredded, chopped, sliced or cut to a size suitable for placement in a user’s mouth. However, Bresciani et al discloses that while the coffee bean is typically separated from the rest of the coffee fruit and utilized in beverages while the rest is discarded, the use non-ingestible.  However, this adjective does not add any patentable distinction to the “processed coffee fruit material” recitation because it merely states an intention of how the material is to be used and does not impart/provide any physical or structural detail to the “processed coffee fruit material”.  Applicant is reminded that the instant claims are drawn to a product (or article), and not a process of use of a product. It is well understood in U.S. Patent practice that an “intended use” limitation does not distinguish a claimed article from a prior art article that satisfies all the structural limitations of the claimed apparatus. MPEP 2111.04.  Hence, the “non-ingestible” modifier of the claimed “processed coffee fruit material” does not 
Lastly, while modified Sengupta/Bresciani invention is silent regarding the treatment of its de-beaned coffee fruit portion with a “preservative”, the Strickland et al reference teaches that preservatives, such as sodium benzoate and potassium sorbate, can be added to orally consumed products (including dissolvable films) made available to traditional smokeless tobacco consumers (see col. 2, lines 41-43). Hence, it would have been obvious to one of ordinary skill in the art to have added either of these substances, disclosed in Strickland et al, to the modified product of 
Regarding claim 17, Sengupta et al discloses that its coffee fruit material can have flavorants added thereto (see para. [0051]) (corresponding to the claimed “wherein the composition further comprises a flavoring agent”). 
Regarding claim 18, while Sengupta et al discloses the addition of flavorants, it does not specifically mention the claimed flavorants. However, the Strickland et al reference teaches that orally-dissolvable film products, for use in the tobacco industry, may include a flavorant, such as cinnamon (see col. 14, line 31 - col. 15, line 10). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated this flavor into the modified Sengupta et al product in order to increase the organoleptic qualities of the oral product (corresponding to the claimed “wherein the flavoring agent comprises…cinnamon”). 

Regarding claim 44, Sengupta et al discloses that its film may be used on the inside of an orally-enjoyed product, such as a pouched (read: packaged) tobacco product (see para. [0072])(corresponding to the claimed “[a] packaged coffee fruit product comprising the composition of claim 1”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747